Exhibit 10.3

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of July 23, 2018,
is made by ATAATA, INC., a Delaware corporation, and MIMECAST SERVICES LIMITED,
a private company incorporated in England and Wales with registration number
4901524, (each, a “Grantor,” and collectively, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders party to the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MIMECAST LIMITED, a
public company incorporated in Jersey with registration number 119119, as
borrower, certain of its subsidiaries from time to time party thereto, as
guarantors, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to extend credit and make certain
financial accommodations to the Grantors;

WHEREAS, in connection with the Credit Agreement, the Grantors, the other Loan
Parties (as defined in the Credit Agreement) and the Administrative Agent have
entered into that certain Pledge and Security Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and that certain English
law Security Agreement dated as the date hereof (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “UK
Debenture”, and together with the Security Agreement being, the “Collateral
Agreements”); and

WHEREAS, pursuant to the Credit Agreement and the Collateral Agreements, the
Grantors are required to execute and deliver to the Administrative Agent this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1.    DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.

2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
pledges, assigns and grants to the Administrative Agent, on behalf of and for
the ratable benefit of the Secured Parties, a continuing first priority security
interest in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):

(a)    all of its Trademarks, including those referred to on Schedule I hereto,
excluding only United States intent-to-use trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;

(b)    all extensions and renewals of the foregoing;



--------------------------------------------------------------------------------

(c)    all goodwill connected with the use of, and symbolized by, each such
Trademark;

(d)    all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world;

(e)    any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

(f)    any and all claims and causes of action, with respect to any of the
foregoing, whether occurring before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

3.    COLLATERAL AGREEMENTS. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to the
Administrative Agent pursuant to the Collateral Agreements. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interests in the Trademark Collateral made
and granted hereby are more fully set forth in the Collateral Agreements, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event of a conflict between the provisions of this
Agreement and either the Security Agreement or the UK Debenture, the Security
Agreement or UK Debenture shall control, as applicable. This Agreement shall
constitute a Collateral Document and a Loan Document (as such terms are defined
in the Credit Agreement).

4.    AMENDMENTS IN WRITING. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by an
instrument in writing signed by the Administrative Agent and the Grantors.

5.    GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed in accordance with, the laws
of the State of New York.

6.    COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or other
electronic transmission (including “PDF”) of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTORS: ATAATA, INC. By:  

/s/ Peter Andrew James Campbell

 

Peter Andrew James Campbell

Treasurer

MIMECAST SERVICES LIMITED By:  

/s/ Peter Andrew James Campbell

 

Peter Andrew James Campbell

Executive Director

 

[Signature Page to U.S. Trademark Security Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Eleftherios Karsos                    

 

Eleftherios Karsos

Authorized Signatory

 

[Signature Page to U.S. Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS

 

Trade Mark

   Trademark Owner    Application/
Registration
Number    Application/
Registration
Date

Design (m stylized)

LOGO [g551138g0724095558738.jpg]

   Mimecast Services Ltd. (UK)    87/666640


5,491,407

   10/31/2017

Mimecast & Design (color)

LOGO [g551138g0724095558831.jpg]

   Mimecast Services Ltd. (UK)    87/661347


5,491,198

   6/12/18

Mimecast & Design (b/w)

LOGO [g551138g0724095558894.jpg]

   Mimecast Services Ltd. (UK)    87/661391


5,491,202

   6/12/18

MIMEOS & Design

LOGO [g551138g0724095558972.jpg]

   Mimecast Services Ltd. (UK)    87/662132


5,491,234

   6/12/18

MIMECAST

   Mimecast Services Ltd. (UK)    3,331,029    11/6/07

LEGENDARY CUSTOMER SUCCESS

   Mimecast Services Ltd. (UK)    87/110336


5,197,381

   5/2/2017

MIMECAST CLOUD ARCHIVE

   Mimecast Services Ltd. (UK)    87/664813


5,491,338

   6/12/18

ATAATA

   ATAATA, Inc.    87/157603


5,294,254

   09/26/2017

ATAATA

   ATAATA, Inc.    87/156032


5,203,553

   05/16/2017



--------------------------------------------------------------------------------

TRADEMARK APPLICATIONS

 

Trade Mark

   Trademark Owner    Application/
Registration
Number    Application/
Registration
Date    Status

Design (m in box)

LOGO [g551138g0724095559034.jpg]

   Mimecast Services Ltd. (UK)    87/666705    10/31/2017    Pending

TARGETED THREAT PROTECTION

   Mimecast Services Ltd. (UK)    87/662154    10/27/2017    Pending